DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0126983 (hereafter Harvey).
Regarding claim 1, Harvey, as shown in figure 1, discloses a package substrate, comprising: 
a first encapsulation layer (considering the upper buildup layer on the core dielectric 108 which together with the lower buildup layer encapsulate or enclose the upper and the lower surfaces of the core) over a substrate; 
a second encapsulation layer(considering the lower buildup layer on the lower surface of the core 108)  below the substrate; 
a first interconnect (the vias 114 and PTH via 140) vertically in the first encapsulation layer, the second encapsulation layer, and the substrate, 
wherein the first interconnect includes a first plated-through-hole (PTH) core (140), a first via (upper 114), and a second via (lower 114); and
a magnetic portion (106) vertically surrounds the first interconnect (at the core section), 
wherein the first PTH core (140) has a top surface directly coupled to the first via (upper 114), and a bottom surface directly coupled to the second via (lower 114). 
Harvey does not disclose a second interconnect vertically in the first encapsulation layer, the second encapsulation layer, and the substrate; and wherein the second interconnect includes a second PTH core, a third via, and a fourth via and wherein the second PTH core has a top surface directly coupled to the third via, and a bottom surface directly coupled to the fourth via.
	It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to duplicate the first interconnect to have a second interconnect vertically in the first encapsulation layer, the second encapsulation layer, and the substrate; and wherein the second interconnect includes a second PTH core, a third via, and a fourth via and wherein the second PTH core has a top surface directly coupled to the third via, and a bottom surface directly coupled to the fourth via, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.	Regarding claim 2, the modified package of Harvey discloses the package substrate of claim 1, wherein the first and second interconnects vertically extend from a bottom surface of the second encapsulation layer to a top surface of the first encapsulation layer.
	Harvey is silent about each of the first and second encapsulation layers is a photoimageable mold layer.
	Photoimageable dielectric material is old and well known in the art, and Harvey does not limit the buildup layers to any particular dielectric materials.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the first and second encapsulation layers is a photoimageable mold layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 4, the modified package of Harvey discloses the package substrate of claim 1, wherein the first and second PTH cores (140) are in the substrate, wherein the first and third vias (114) are in the first encapsulation layer, wherein the second and fourth vias (114) are in the second encapsulation layer, wherein the first magnetic portion (116) has a top surface that is substantially coplanar to the top surface of the first encapsulation layer, and wherein the first magnetic portion (116) has a bottom surface that is substantially coplanar to the bottom surface of the second encapsulation layer.
Allowable Subject Matter
Claims 3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-25 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a resin material embedded in each of the first via, and the second via, and in each of the third via, and the fourth via of the second interconnect.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the first magnetic portion is in the first and second encapsulation layers and respectively surrounds the first via and the second via.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that the magnetic portion include a first magnetic portion and a second magnetic portion, wherein the first magnetic portion has tapered sidewalls that surround the first and second vias of the first interconnect.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that disposing a magnetic material into the first openings to form a first magnetic portion over and below the second magnetic portion and the first PTH core, wherein the first magnetic portion is surrounded with the first and second encapsulation layers.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847